SUMMARY ORDER

Appellant Elmer Santiago, pro se, appeals the district court’s grant of summary judgment dismissing his complaint alleging violations of the Family and Medical Leave Act (“FMLA”) and the Americans with Disabilities Act (“ADA”). We assume the *329parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
We review a district court’s order granting summary judgment de novo, and ask whether the court properly concluded that there were no genuine issues of material fact and that the moving party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir.2003).
After reviewing all of Santiago’s contentions on appeal and the record, we AFFIRM the judgment below for substantially the reasons stated by the district court in its thorough opinion and order.